pu?"

PERMIS NORD DES CHOTTS

CONVENTION ET ANNEXES

ENTRE

L'ETAT TUNISIEN

ET

L'ENTREPRISE TUNISIENNE
D'ACTIVITES PETROLIERES
CONVENTION RELATIVE AUX TRAVAUX DE RECHERCHE ET
D'EXPLOITATION DES GISEMENTS D'HYDROCARBURES

Entre les soussignés :
L'ETAT TUNISIEN (ci-après dénommé "L'AUTORITE CONCEDANTE"), représenté par Monsieur
Féthi MERDASSI Ministre de l'Industrie et de l'Energie.

D'une part,
Et,
L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES (ci-après dénommée "ETAP"),
dont le siège est à Tunis, au 27 bis Avenue Khéreddine Pacha, 1002 Tunis Belvédère,

représentée par son Président Directeur Général, Monsieur Ali CHINE, dûment mandaté pour
signer cette Convention.CÆ 02466 &/A]H]oo

D'autre part,
ETAP est désignée ci-après par le terme "Le Titulaire".
Il est préalablement exposé ce qui suit :

Un Protocole d’Accord pour l'octroi du Permis de Prospection Nord des Chotts a été conclu en
date du 07 juillet 2000 entre l'ETAT Tunisien d'une partet l'ETAP d'autre part.

Le Permis de Prospection Nord des Chotts a été attribué à l'ETAP par Arrêté du Ministre de
l'Industrie et de l'Energie en date du 18 novembre 2000 pour une période de deux (2) ans.

Une extension d’une année du Permis de Prospection Nord des Chotts a été accordée par Arrêté
du Ministre de l'Industrie et de l'Energie en date du 14 avril 2003. L'échéance de la période de
validité du Permis a été portée au 27 novembre 2003.

L'ETAP a déposé, en date du 03 septembre 2003 une demande de Transformation du Permis de
Prospection en Permis de Recherche sous le régime du Code des Hydrocarbures, promulgué par
la Loi n° 99-93 du 17 Août 1999, dit "Permis Nord des Chotts", comportant 1217 périmètres
élémentaires de quatre (4) km2 chacun, d'un seul tenant, soit quatre mille huit cent soixante
huit kilomètres carrés (4868 km2).

Le Comité Consultatif des Hydrocarbures a donné son accord lors de sa réunion du 25
septembre 2003 sur la transformation du Permis Nord des Chotts en Permis de Recherche.

L'ETAP a décidé de conduire les opérations de recherche d'Hydrocarbures dans le Permis ainsi
que les opérations d'exploitation des Concessions qui en seraient issues.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :
ARTICLE PREMIER:
Le Permis de Recherche , tel que délimité à l'article 2 di Cahier des Charges annexé à la

présente Convention (Annexe A) sera attribué à l'ETAP par arrêté du Ministre chargé des
Hydrocarbures qui sera publié au Journal Officiel de la République Tunisienne.

ARTICLE 2 :

Les travaux de prospection, de recherche et d'exploitation d'Hydrocarbures effectués par le
Titulaire dans les zones couvertes par le Permis de Recherche visé ci-dessus, sont assujettis aux
dispositions du Code des Hydrocarbures et des textes réglementaires pris pour son application et
aux dispositions de la présente Convention et ses annexes conclue dans le cadre dudit Code.

Les annexes qui font partie intégrante de ladite convention sont :
Annexe A : Le Cahier des Charges,
Annexe B : La Procédure des changes,

Annexe C : Définition et carte du Permis, (les coordonnées des sommets du permis et
l'extrait de carte)

ARTICLE 3 :

Conformément aux dispositions du Code des Hydrocarbures et des textes réglementaires pris
pour son application, le Titulaire s'engage à payer à l'AUTORITE CONCEDANTE:

1. La redevance proportionnelle (ci-après désignée "la Redevance") à la valeur ou aux quantités
des hydrocarbures liquides ou gazeux provenant des opérations réalisées dans le cadre de la
présente Convention et vendus ou enlevés par le Titulaire ou pour son compte et qui sera
acquittée suivant les taux prévus à l'article 101.2.4. du Code des Hydrocarbures.

Le décompte et le versement de cette Redevance, soit en nature, soit en espèces, seront
effectués suivant les modalités précisées au Titre III du Cahier des Charges.

2. Les droits et taxes prévus à l'article 100 du Code des Hydrocarbures.

Il est précisé que les dits droits et taxes et la Redevance seront dus même en l'absence de
bénéfices.

3. Un impôt sur les bénéfices suivant les taux prévus à l'article 101 du Code des Hydrocarbures.
Les paiements effectués par le Titulaire au titre de l'impôt sur les bénéfices remplacent tous
impôts qui pourraient être dus en application des dispositions du Code de l'Impôt sur le Revenu
des Personnes Physiques et de l'Impôt sur les Sociétés.

Les bénéfices soumis à l'impôt seront calculés conformément aux dispositions du chapite
premier du Titre sept du Code des Hydrocarbures.

Pour la détermination des bénéfices nets, le Titulaire tiendra en Tunisie une comptabilité en
Dinars où seront enregistrés tous les frais, dépenses, et charges encourus par lui au titre des
activités assujetties à la présente Convention.

L'amortissement des immobilisations corporelles et des dépenses traitées comme des
immobilisations en vertu de l'article 109.1 du Code des Hydrocarbures peut être différé, autant
que besoin est, de façon à permettre leur imputation sur les exercices bénéficiaires jusqu'à
extinction complète.

— 5e
Tout solde non amorti de la valeur desdites immobilisations perdues ou abandonnées pourra
être traité comme frais déductible au titre de l'exercice au cours duquel la perte ou l'abandon a
eu lieu.

Pour chaque exercice bénéficiaire, l'imputation des charges et amortissements sera effectuée
dans l'ordre suivant :

1) report des déficits antérieurs,

2) amortissements différés,

3) autres amortissements.
ARTICLE 4 :

Avant la fin du mois d'Octobre de chaque année, le Titulaire est tenu de notifier à l'AUTORITE
CONCEDANTE ses programmes prévisionnels de travaux de recherche et d'exploitation pour
l'année suivante, accompagnés des prévisions de dépenses. Il avisera l'AUTORITE CONCEDANTE
des révisions apportées à ces programmes.

Le Titulaire est tenu de communiquer sans délai à l'AUTORITE CONCEDANTE les contrats de
fourniture de services ou de matériels et les contrats de travaux dont la valeur dépasse
l'équivalent en dinars tunisiens de trois cent mille (300.000 $) dollars.

Le Titulaire convient que le choix de ses contractants et fournisseurs sera effectué par appel à la
concurrence et d'une manière compatible avec l'usage dans l'industrie pétrolière et gazière
internationale.

A cette fin, tous les contrats ou marchés (autres que ceux relatifs au personnel, aux assurances,
aux moyens de financement et ceux conclus en un cas de force majeure), dont la valeur
dépasse l'équivalent en dinars tunisien de 300.000$ seront passés à la suite de larges
consultations, dans le but d'obtenir les conditions les plus avantageuses pour le Titulaire ; les
entreprises consultées, tunisiennes ou étrangères, étant toutes placées sur un pied d'égalité.
Toutefois, le Titulaire sera dispensé de procéder ainsi dans les cas où il fournit en temps utile, à
l'AUTORITE CONCEDANTE les raisons justificatives d'une telle dispense.

ARTICLE 5 :

Le Titulaire conduira toutes les opérations de recherche et d'exploitation avec diligence, selon
les réglementations techniques en vigueur œ1 , à défaut d'une réglementation appropriée,
suivant les saines pratiques admises dans l'industrie pétrolière et gazière internationale, de
manière à réaliser une récupération ultime optimale des ressources naturelles couvertes par son
Permis et ses Concessions. Les droits et obligations du Titulaire en ce qui concerne les
engagements de travaux minima, les pratiques de conservation du gisement, les
renouvellements du permis, l'extension de durée ou de superficie, les cessions, l'abandon et la
renonciation seront tels qu'ils sont prévus par les dispositions du Code des Hydrocarbures et des
textes réglementaires pris pour son application et précisés dans le Cahier des Charges.
ARTICLE 6 :
L'AUTORITE CONCEDANTE s'engage :

1. À accorder au Titulaire les renouvellements de son Permis dans les conditions fixées par le
Code des Hydrocarbures et les textes réglementaires pris pour son application, et par les articles
3 à 6 inclus et l’article 9 du Cahier des Charges.

2. À attribuer des Concessions d'Exploitation au Titulaire dans les conditions fixées par le Code
des Hydrocarbures et les textes réglementaires pris pour son application et par le Cahier des
Charges.

3. À ne pas placer le Titulaire directement ou indirectement sous un régime plus contraignant
que le régime de droit commun en vigueur, dans le cadre de la réalisation des activités
envisagées par la présente Convention et le Cahier des Charges.

4. À ne pas augmenter les droits d'enregistrement ou les droits fixes auxquels sont assujettis les
Titres des Hydrocarbures, tels qu'ils sont fixés conformément au Code des Hydrocarbures au
moment de la signature de la présente Convention si ce n'est pour les ajuster
proportionnellement aux variations générales des prix en Tunisie.

5. À ce que tous les biens et marchandises importés en franchise conformément aux
dispositions de l’article 116 du Code des Hydrocarbures puissent être réexportés également en
franchise, sous réserve des restrictions qui pourraient être édictées par l'AUTORITE
CONCEDANTE en période de guerre ou d'état de siège.

6. À faire bénéficier le Titulaire pour le ravitaillement en carburants et combustibles de ses
navires et autres embarcations, du régime spécial prévu pour la marine marchande.

7. À ce que le Titulaire soit assujetti pour les opérations réalisées dans le cadre de la présente
Convention à la procédure des changes prévue au Chapitre 2 Titre Sept du Code des
Hydrocarbures , telle que précisée à l'Annexe B qui fait partie intégrante de la présente
Convention.

ARTICLE 7 :

Le Titulaire s'engage à commercialiser les hydrocarbures extraits dans les meilleures conditions
économiques possibles. A cet effet, il s'engage à procéder à leur vente conformément aux
dispositions de l’article 53 du Cahier des Charges.

ARTICLE 8 :

8.1. Tout différend entre l'Etat Tunisien et le Titulaire résultant de l'application de la Convention
et du Cahier des Charges, sera tranché définitivement par un Tribunal arbitral nommé
conformément aux dispositions ci-après.

Chaque Partie désignera un arbitre et les deux arbitres ainsi désignés, nommeront en troisième
arbitre qui assurera la présidence du Tribunal. Faute par une Partie de désigner son arbitre ou
faute par les arbitres désignés de nommer ou de s'entendre sur le troisième arbitre, il sera
pourvu à sa nomination, à la demande de la Partie la plus diligente, par ordonnance sur requête
du Président du Tribunal de Première Instance de Tunis.

Les arbitres désignés devront être compétents dans le domaine pétrolier international.

Le Tribunal arbitral statuera dans un délai de trois (3) mois à compter de sa composition. Ce
délai pourra être prorogé une seule fois, pour une nouvelle période de trois (3) ms. Le
Tribunal arbitral se prononcera sur tous les points en litige et liquidera les dépends.

Les Parties s'engagent à exécuter sans délai la sentence rendue et renoncent à toute voie de
recours.

L'homologation de la sentence aux fins d'exequatur pourra être demandée à tout tribunal
compétent. La loi et la procédure applicables seront celles de la législation tunisienne.

8.2. Tout différend relatif à l'application de la présente Convention et de ses annexes entre
l'AUTORITE CONCEDANTE et toute société non résidente qui adhérera ultérieurement à la
présente Convention sera réglé définitivement suivant le Règlement de Conciliation et
d'Arbitrage de la Chambre de Commerce Internationale par trois arbitres nommés, dont un
recommandé par l'AUTORITE CONCEDANTE, un autre par le Titulaire. Les deux arbitres ainsi
nommés désigneront un troisième arbitre qui exercera le rôle de président du tribunal arbitral,
conformément au dit Règlement.

Les Parties s'engagent à exécuter sans délai la sentence rendue par les arbitres et renoncent à
toute voie de recours.

L'homologation de la sentence aux fins d'exequatur peut être demandée à tout tribunal
compétent. La loi et la procédure applicables seront celles de la législation tunisienne.

Le lieu d'arbitrage sera Paris (France) et la langue utilisée sera la langue française.
ARTICLE 9 :

Si l'exécution des présentes dispositions par une partie est retardée par un cas de force
majeure, le délai prévu pour ladite exécution sera prorogé d’une période égale à celle durant
laquelle la force majeure aura persisté. La durée de validité du permis ou de la concession,
suivant le cas, sera prorogée en conséquence sans pénalités.

ARTICLE 10 :
Les droits et obligations du Titulaire sont ceux résultant du Code des Hydrocarbures et des

textes réglementaires pris pour son application en vigueur à la date de signature de la présente
Convention et ceux résultant de ladite Convention.
ARTICLE 11 :

La Convention Particulière et l'ensemble des textes qui lui sont annexés sont dispensés des
droits de timbre. Ils seront enregistrés sous le régime du droit fixe aux frais du Titulaire
conformément aux dispositions de l'article 100.a du Code des Hydrocarbures. X Œ

\ EC

Fait à Tunis, le.

en cinq (5) exemplaires originaux

Pour l'ETAT TUNISIEN

Féthi MERDESSI

Fe

Ministre de l'Industrie et de l'Energie

POUR L'ENTREPRISE TUNISIENNE
D'ACTIVITES PETI ERES

Ali CH

Président jus

Général
CAHIER DES CHARGES
CAHIER DES CHARGES

Annexé à la Convention particulière portant autorisation de recherche et d'exploitation des
gisements d'Hydrocarbures dans le Permis dit « Nord des Chotts ».

ARTICLE PREMIER : Objet du cahier des charges
Le Présent cahier des charges qui fait partie intégrante de la Convention portant autorisation de
recherche et d'exploitation des gisements d'Hydrocarbures dans le Permis Nord desChotts, ci-
après dénommé «le Permis», a pour objet de préciser les conditions dans lesquelles
l'Entreprise Tunisienne d'Activités Pétrolières "ETAP" ci-après désignée par l'expression «le
Titulaire » :

1. Effectuera des travaux ayant pour objet la recherche des hydrocarbures ;

2. Procédera dans le cas où elle découvrirait un gisement exploitable, au développement et à
l'exploitation de ce gisement.

TITRE PREMIER
TRAVAUX DE RECHERCHE

ARTICLE 2 : Délimitation du Permis

Le permis visé à l'article premier ci-dessus est délimité conformément aux dispositions de
l’article 13 du Code des Hydrocarbures et comporte 1217 périmètres élémentaires soit une
surface totale initiale de quatre milie huit cent soixante huit de kilomètres carrées (4868 kni).

ARTICLE 3 : Obligation de réalisation des travaux minima pendant la période
initiale de validité du Permis

Pendant la période initiale de validité du Permis fixée à cing(05) ans, le Titulaire s'engage à
réaliser le programme de travaux de recherche minimum suivant :

+ La réalisation de travaux géologiques et géophysiques ;
+ Le retraitement de 150 km de profils sismiques anciennes;

+ L'acquisition et l'interprétation de trois cent kilomètres (300 km) de sismique 2D où un
programme équivalent d'acquisition de 75 km2 de sismique 3D ;

+ Le forage d’un (1) puits d'exploration qui atteindra la formation del'aptien (Serj).

Le montant des dépenses pour la réalisation de ces travaux est estimé à trois millions de Dollars
des Etats Unis d'Amérique (3.000.000 $).

Au cas où le Titulaire réalise le programme des travaux de la période initiale de validité du
Permis et celui de toute autre période de son renouvellement, telles que définies à l'article 5 ci-
dessous, il aura satisfait à ses obligations même au cas où les travaux auront été réalisés à un
coût inférieur au coût estimatif.

Si le Titulaire à la fin de l’une quelconque des périodes de validité du Permis n'a pas réalisé ses
engagements relatifs aux travaux afférents à la période considérée , il sera tenu de verser à
l'AUTORITE CONCEDANTE le montant nécessaire à l'accomplissement ou à l'achèvement des
dits travaux de recherche.

Le dit montant ainsi que les modalités de son versement seront notifiés par l'AUTORITE
CONCEDANTE au Titulaire.

En cas de contestation, qui devra être élevée au plus tard 30 jours à compter de la date de la
notification visée ci-dessus , l'AUTORITE CONCEDANTE etle Titulaire désigneront d'un commun
accord, un expert indépendant pour trancher le différend dans les 60 jours suivant la
formulation de la dite contestation.

L'expert désigné devra rendre son verdict dans les 60 jours qui suivent sa nomination. Sa
sentence est immédiatement exécutoire.

Les frais et honoraires de l'expert désigné seront supportés, à parts égales, par le Titulaire et
l'AUTORITE CONCEDANTE.

ARTICLE 4 : Justification des dépenses relatives aux travaux de recherche exécutés

Le Titulaire est tenu de justifier vis-à-vis de l'AUTORITE CONCEDANTE le montant des dépenses
relatives aux travaux de recherche effectués par lui pendant la durée de validité du Permis.

ARTICLE 5 : Renouvellement du Permis

Conformément aux dispositions de la section IV du Titre III du Code des Hydrocarbures et des
textes réglementaires pris pour son application et sous réserve d'avoir satisfait aux conditions
prévues par la dite section, le Titulaire aura droit à deux (2) périodes de renouvellement d'une
durée de deux ans et demi chacune.

Pour la période du premier renouvellement, le Titulaire s'engage à réaliser le programme
minimum de travaux comportant le forage d'un puits d'exploration.

Le montant des dépenses pour la réalisation de ce programme de travaux est estimé à deux
millions de Dollars des Etats Unis d'Amérique (2.000.000 $).

Pour la période du second renouvellement, le Titulaire s'engage à réaliser le programme de
travaux comportant le forage dun puits d'exploration.

Le montant des dépenses pour la réalisation de ce programme de travaux est estimé à deux
millions de Dollars des Etats Unis d'Amérique (.000.000$).

10 ee
TITRE II
DECOUVERTE ET EXPLOITATION D'UN GISEMENT
D'HYDROCARBURES

ARTICLE 6 : Octroi d’une Concession d'Exploitation

Si le Titulaire du Permis de Recherche fait la preuve d'une découverte et s'il a satisfait aux
conditions fixées par le Code des Hydrocarbures et les textes réglementaires pris pour son
application, il aura le droit d'obtenir la transformation d'une partie de son Permis en Concession
d'Exploitation .

La Concession d'Exploitation sera instituée conformément aux dispositions du Code des
Hydrocarbures et des textes réglementaires pris pour son application et conformément aux
conditions ci-après :

- le périmètre sera choisi selon les règles de l'art et en tenant compte des résultats
obtenus par le Titulaire ;

- le périmètre n'isolera pas une enclave fermée à l'intérieur de la Concession.

Il est entendu qu'en cas de découvertes situées à l'extérieur de la Concession d'Exploitation mais
à l'intérieur de son Permis de Recherche, le Titulaire aura le droit de requérir la transformation
en concession du périmètre englobant chaque nouvelle découverte

ARTICLE 7 : Obligation d'exploitation

Le Titulaire s'engage à exploiter l'ensemble de ses Concessions suivant les règles de l'art et avec
le souci d'en tirer le rendement optimum compatible avec une exploitation économique, et
suivant des modalités qui, sans mettre en péril ses intérêts fondamentaux d'exploitant,
serviraient au maximum les intérêts économiques de la Tunisie.

Si le titulaire fait la preuve qu'aucune méthode d'exploitation ne permet d'obtenir des
hydrocarbures à partir du gisement à un prx de revient permettant, eu égard aux prix
mondiaux des dits produits, une exploitation bénéficiaire, le Titulaire sera relevé de l'obligation
d'exploitation, mais sous la réserve prévue à l'article 8 ci-après .

ARTICLE 8 : Exploitation spéciale à la demande de l’'AUTORITE CONCEDANTE

1. Si, dans l'hypothèse visée à l'article 7 ci-dessus, l'AUTORITE CONCEDANTE, soucieuse
d'assurer le ravitaillement du pays en hydrocarbures, décidait quand même que le dit gisement
doit être exploité, le Titulaire sera tenu de le faire, à condition que l'AUTORITE CONCEDANTE lui
garantisse la vente des hydrocarbures produits à un juste prix couvrant ses frais directs et ses
frais généraux d'exploitation, les taxes de toutes espèces, la quotepart des frais généraux du
siège social (mais à l'exclusion de tous amortissements au titre des travaux antérieurs de
recherche, de tous frais de travaux de recherche exécutés ou à exécuter , dans le reste de la
Concession ou dans la zone couverte par le Permis), et lui assure une marge bénéficiaire nette
égale à dix pourcent (10%) des dépenses mentionnées ci-dessus.

2. Si, toutefois, l'obligation résultant du paragraphe 1. du présent article conduisait le Ttulaire
à engager des dépenses de premier établissement jugées excessives au regard des programmes
de développement normal de ses recherches et exploitations, ou dont l'amortissement normal
ne pourrait pas être prévu avec une sécurité suffisante, le titulaire et l'AUTORITE CONCEDANTE
se concerteront pour étudier le financement de l'opération proposée.

Dans ce cas, le titulaire ne sera jamais tenu d'augmenter contre son gré ses investissements
dans une opération déterminée, si celle-ci n'est pas comprise dans ses programmes généraux de
recherche et d'exploitation.

Si une telle augmentation des investissements devenait nécessaire, le Titulaire et l'AUTORITE
CONCEDANTE se concerteront pour étudier les modalités de son financement que l'AUTORITE
CONCEDANTE sera appelée à assumer en partie ou en totalité.

3. Le Titulaire pourra , à tout instant , se désengager des obligations visées au présent Article
en renonçant à la partie de la concession à laquelle elles s'appliquent et ce, dans les conditions
prévues à l'article 47 du présent Cahier .

De même, si une concession n'a pas encore été accordée, le Titulaire pourra, à tout instant, se
désengager en renonçant à demander la concession et en abandonnant son permis de
recherche sur la structure considérée.

ARTICLE 9 : Renouvellement du Permis de recherche en cas de découverte d’un
gisement

A l'expiration de la période couverte par le deuxième renouvellement et si le Titulaire a fait une
découverte et a satisfait aux conditions définies dans le Code des Hydrocarbures et à ses
obligations de travaux telles que définies à l'article 5 cidessus, il aura droit à un troisième
renouvellement du Permis pour une période de deux ans et demi (2,5) années.

Pour la période du troisième renouvellement, la société s'engage àréaliser le programme de
travaux comportant le forage d'un puits d'exploration.

Le montant des dépenses pour la réalisation de ce programme de travaux est estimé à deux
millions de Dollars des Etats Unis d'Amérique (.000.000$).

12
TITRE III
REDEVANCE PROPORTIONNELLE A LA PRODUCTION
DES HYDROCARBURES

ARTICLE 10 : Redevance due sur les hydrocarbures liquides

1. La redevance proportionnelle aux quantités des hydrocarbures liquides produites par le
Titulaire à l’occasion de ses travaux de recherche ou d'exploitation est acquittée dans le cas de
paiement en espèces ou livrée gratuitement en cas de paiement en nature à l'AUTORITE
CONCEDANTE, en un point dit «point de perception » qui est défini à l’article 12 du présent
Cahier, avec les ajustements qui seraient nécessaires pour tenir compte de l'eau et des
impuretés ainsi que des conditions de température et de pression dans lesquelles les mesures
ont été effectuées .

2. La production liquide au titre de laquelle est due la redevance proportionnelle sera mesurée
à la sortie des réservoirs de stockage situés sur les champs de production. Les méthodes
utilisées pour les mesures seront proposées par le titulaire et agréées par l'AUTORITE
CONCEDANTE. Ces mesures seront faites suivant un horaire à fixer en fonction des nécessités
de services du chantier. L'AUTORITE CONCEDANTE en sera informée en temps utile. Elle pourra
se faire représenter lors des opérations de mesure et procéder à toutes vérifications
contradictoires.

3. La redevance proportionnelle à la production sera liquidée mensuellement. Elle devra être
perçue au cours de la première quinzaine du mois suivant celui au titre duquel elle est due. Le
Titulaire transmettra à l'AUTORITE CONCEDANTE un «relevé des quantités d'hydrocarbures
assujetties à la redevance » avec toutes les justifications utiles dans lesquelles seront prises en

compte les mesures contradictoires de production.

Après vérification et correction, s'il y a lieu, le relevé ci-dessus mentionné sera arrêté par
l'AUTORITE CONCEDANTE.

ARTICLE 11 : Choix du mode de paiement de la redevance proportionnelle à la
production

Le choix du mode de paiement de la Redevance proportionnelle à la production, soit en
espèces, soit en nature, appartient à l'AUTORITE CONCEDANTE.

En ce qui concerne les Hydrocarbures liquides, l'AUTORITE CONCEDANTE notifiera auTitulaire,
au plus tard le 30 Juin de chaque année, son choix du mode de paiement et dans le cas de
paiement en nature, son choix des points de livraison visés aux Articles 13 et 14 du présent
Cahier des Charges. Ce choix sera valable pour la période allant du 1er Janvier au 31 Décembre

de l’année suivante.
\
Si l'AUTORITE CONCEDANTE ne notifie pas son choix dans le délai imparti, elle sera censée
avoir choisi le mode de paiement en nature.

En ce qui concerne le gaz, l'AUTORITE CONCEDANTE et le Titulaire se concerteront en vue de
fixer le mode de paiement et les périodes de son application.

ARTICLE 12 : Modalités de perception en espèces de la redevance proportionnelle
sur les hydrocarbures liquides

1. Si la redevance proportionnelle est perçue en espèces, son montant sera liquidé
mensuellement en prenant pour base, d'une part, le relevé arrêté par l'AUTORITE
CONCEDANTE, comme il est stipulé au paragraphe 3 de l'article 10 du présent Cahier des
Charges et d'autre part, la valeur des hydrocarbures liquides déterminée à la sortie des
réservoirs de stockage situés sur le champ de production , ci-après désigné «point de
perception ». Il est convenu que ce montant s'établira en fonction des prix des ventes
effectivement réalisées conformément à l'article 53 de ce Cahier, diminués des frais de
“transport mais non de la Redevance des Prestations Douanières (RPD), à partir des dits
réservoirs jusqu'à bord des navires .

2. Le prix appliqué pour chaque catégorie d'hydrocarbures assujettis à la redevance sera le prix
visé au paragraphe 3. du présent article pour toute quantité vendue par le Titulaire pendant le
mois considéré, corrigé par des ajustements appropriés de telle manière que ce prix soit
ramené aux conditions de référence stipulées au paragraphe 1. ckdessus et adoptées pour la
liquidation de la redevance.

3. Le prix de vente sera le prix que le Titulaire aura effectivement reçu conformément à l'article
53 du présent Cahier des Charges et à l'article 50.1 du Code des Hydrocarbures en ce qui
concerne les ventes effectuées pour couvrir les besoins de la consommation intérieure
tunisienne .

4. Les prix unitaires à appliquer pour le mois en question seront calculés conformément à
l'article 53 du présent Cahier des Charges et seront communiqués par le Titulaire en même
temps que le relevé mensuel mentionné au paragraphe 3 de l'article 10 du présent Cahier des
Charges.

Si le Titulaire omet de communiquer les prix, ou ne les communique pas dans le délai imparti,
ceux-ci seront fixés d'office par l'AUTORITE CONCEDANTE, suivant les pricipes définis aux
paragraphes 2, 3 et 4 du présent article et sur la base des éléments d'information en sa
possession.

ARTICLE 13 : Modalités de perception en nature de la redevance proportionnelle sur
les hydrocarbures liquides

Si la redevance proportionnelle sur les hydrocarbures liquides est perçue en nature, elle le sera
au « point de perception » défini à l’article 12 ci-dessus. Toutefois, elle pourra être livrée en un
autre point dit « point de livraison », suivant les dispositions prévues au préent Article.

En même temps qu'il adressera à l'AUTORITE CONCEDANTE le relevé visé au paragraphe 3 de
l'article 10 ci-dessus, le Titulaire fera connaître les quantités des différentes catégories

ST. \
d'hydrocarbures liquides constituant la redevance proportionrelle et l'emplacement précis où
elles seront stockées.

L'AUTORITE CONCEDANTE peut choisir, comme point de livraison des hydrocarbures liquides
constituant la redevance en nature, soit le point de perception , soit tout autre point situé à l’un
des terminus des pipe-lines principaux du Titulaire .

L'AUTORITE CONCEDANTE aménagera à ses frais les installations de réception adéquates, au
point convenu pour la livraison. Elles seront adaptées à l'importance, à la sécurité et au mode de
production du gisement d'hydrocarbures.

L'AUTORITE CONCEDANTE pourra imposer au Titulaire de construire les installations de
réception visées ci-dessus, mais seulement dans la mesure où il s'agira d'installations normaies
situées à proximité des champs de production. Elle devraalors fournir les matériaux nécessaires
et rembourser au Titulaire ses débours réels dans la monnaie de dépense.

-Les hydrocarbures liquides, constituant la redevance en nature, deviendront la propriété de
l'AUTORITE CONCEDANTE à partir du « point de percejtion » et seront livrés par le Titulaire à
l'AUTORITE CONCEDANTE au point de livraison fixé par cette dernière. Si le point de livraison
est distinct du point de perception, c'est-àdire qu'il est situé en dehors du réseau général de
transport du titulaire, l'AUTORITE CONCEDANTE remboursera au Titulaire le coût réel des
opérations de manutention et de transport effectuées par celui-ci entre le point de perception et
le point de livraison, y compris la part d'amortissement de ses installations et les frais &s
assurances contre les pertes et la pollution qui doivent être obligatoirementsouscrites.

L'enlèvement des hydrocarbures liquides constituant la redevance en nature sera fait au rythme
concerté chaque mois entre le Titulaire et l'AUTORITE CONCEDANTE.

Sauf en cas de force majeure, l'AUTORITE CONCEDANTE devra aviserle Titulaire au moins dix
(10) jours à l'avance des modifications qui pourraient affecter le programme de chargement
prévu.

L'AUTORITE CONCEDANTE fera en sorte que les quantités d'hydrocarbures constituant la
redevance due pour le mois écoulé soient enlevées d'une manière régulière dans les trente (30)
jours qui suivront la remise par le Titulaire de la communication visée au paragraphe 2du
présent article.

Toutefois, un plan d'enlèvement portant sur des périodes supérieures à un mois pourra être
arrêté d’un commun accord.

Si les quantités d'hydrocarbures constituant la redevance ont été enlevées par l'AUTORITE
CONCEDANTE dans un délai de trente (30) jours, le Titulaire n'aura droit à aucune ndemnité.

Toutefois, l'AUTORITE CONCEDANTE se réserve le droit d'exiger du Titulaire une prolongation
de ce délai de trente (30) jours pour une nouvelle période qui ne pourra dépasser soixante (60)
jours.

La facilité ainsi donnée donnera lieu à contrepartie, l'AUTORITE CONCEDANTE devra payer au
Titulaire une indemnité calculée suivant un tarif concerté à l'avance, rémunérant les charges
additionnelles subies de ce fait par le Titulaire. A

N
15 \
W

\
VJ
Dans tous les cas, le Titulaire ne pourra pas être tenu de prolonger la facilité visée au
paragraphe 5 du présent article, au-delà de l'expiration d'un délai total de quatre-vingt dix (30
+60) jours .

Passé ce délai, il sera considéré que la redevance n'est plus payée en nature. Le Titulaire aura
le droit en conséquence de vendre les quantités non enlevées par l'AUTORITE CONCEDANTE
sur le marché du pétrole avec obligation de remettre à l'AUTORITE CONCEDANTE les produits
de la vente dans les conditions prévues à l'article 12 ci-dessus .

Dans le cas où les dispositions prévues au paragraphe 6 du présent article, sont mises en
application plus de deux (2) fois au cours du mêmeexercice, le Titulaire pourra exiger que la
redevance soit payée en espèces jusqu'à la fin de l'exercice considéré.

L'AUTORITE CONCEDANTE peut désigner l'Entreprise Nationale telle que définie par le Code des
Hydrocarbures pour effectuer pour son compte les enlèvements des Hydrocarbures liquides
constituant la redevance en nature.

ARTICLE 14 : Redevance due sur les hydrocarbures gazeux

1. Le Titulaire acquittera en cas de paiement en espèces ou livrera gratuitement en cas de
paiement en nature à l'AUTORITE CONCEDANTE une redevance proportionnelle à la production
des hydrocarbures gazeux calculée suivant les dispositions du Code des Hydrocarbures et des
textes réglementaires pris pour son application.

La redevance sera perçue :

+ Soit en espèces sur les quantités de gaz vendu par le Titulaire. Le prix de vente à
considérer est celui pratiqué par le Titulaire conformément aux dispositions de l’article 53
du présent Cahier des Charges, après les ajustements nécessaires pour ramener les
quantités considérées au « point de perception». Ce point de perception est l'entrée du
gazoduc principal de transport du gaz;

+ Soit en nature sur les quantités de gaz produit par le Titulaire, mesurées à la sortie des
installations de traitement. Les méthodes utilisées pour la mesure seront proposées
par le Titulaire et agréées par l'AUTORITE CONCEDANTE.

L'AUTORITE CONCEDANTE sera informée en temps utile de la date à laquelle il sera procédé à
la mesure du gaz produit. Elle pourra se faire représenter lors des opérations de mesure et
procéder à toutes vérifications contradictoires.

L'AUTORITE CONCEDANTE pourra choisir comme point de livraison, soit le point de perception
tel que défini au paragraphe précédent, soit tout autre point situé à l'un des terminus des
gazoducs principaux du Titulaire, dans les mêmes conditions que celles indiquées aux
paragraphes 3 et 4 de l'article 13 du présent Cahier des Charges.

2. Si le Titulaire décide d'extraire, sous la forme liquide, certains hydrocarbures qui peuvent
exister dans le gaz brut, l'AUTORITE CONCEDANTE percevra la redevance après traitement. La
redevance sur ces produits liquides sera perçue, soit en nature, soit en espèces, à partir d'un
« point de perception secondaire » qui sera celui où les produits liquides sont séparés du gaz.

: (A se
Dans le cas où le paiement de la redevance s'effectue en nature, un point de livraison différent
pourra être choisi par accord mutuel. Ce point de livraison devra nécessairement coïncider avec
une des installations de livraison prévues par le Titulaire pour ses propres besoins.

L'AUTORITE CONCEDANTE remboursera sa quote-part des frais de manutention et de transport
dans les mêmes conditions que celles prévues aux paragraphes 3 et 4 de l’article 13 cidessus.

Dans le cas où la redevance est perçue en espèces, elle sera calculée sur la base du prix de
vente effectif pratiqué, corrigé par les ajustements nécessaires pour le ramener aux conditions
correspondant au point de perception secondaire.

Le choix du paiement de la redevance, en espèces ou en nature, sera fait dans les mêmes
conditions prévues à l'article 11 ci-dessus pour les hydrocarbures liquides.

3. Sauf interdiction motivée de l'AUTORITE CONCEDANTE, la gazoline naturelle séparée par
simple détente et stabilisée sera considérée comme un hydrocarbure liquide, qui peut être
-remélangé au pétrole brut.

Un plan d'enlèvement portant sur des périodes de six (6) mois pourra être arrêté d'uncommun
accord, qu'il s'agisse de la redevance payée en gazoline naturelle, ou de l'écoulement dudit
produit pour les besoins de l'économie tunisienne.

4. Le Titulaire n'aura l'obligation :

+ Ni de dégazoliner au-delà de ce qui serait nécessaire pour rendre son gaz marchand, dans
la mesure où il aura trouvé un débouché commercial pour le dit gaz;

+ Ni de stabiliser ou de stocker la gazoline naturelle;
+ Ni de réaliser une opération particulière de traitement ou de recyclage.

5. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la redevance en nature, elle
devra fournir à ses propres frais aux points de livraison agréés, des moyens de réception
adéquats, capables de recevoir sa quote-part des liquides au moment où ils deviennent
disponibles au fur et à mesure de leur production ou de leur sortie des usines de traitement.
L'AUTORITE CONCEDANTE prendra en charge les liquides à ses risques et périls, dès leur
livraison. Elle ne pourra pas imposer le stockage de ces liquides au Titulaire.

6. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la redevance en espèces, cette
redevance sera liquidée mensuellement conformément aux dispositions du paragraphe 3 de
l’article 10 et de l’article 12 ci-dessus.

7. Si l'AUTORITE CONCEDANTE n'est pas en mesure de recevoir la redevance en nature dans
les conditions spécifiées au paragraphe 5 du présent Article, elle sera réputée avoir renoncé à la

perception en nature soit pour toutes les quantités correspondant à la redevance due ou pour la
partie de ces quantités pour laquelle elle ne dispose pas de moyens de réception adéquats.

di
; \

— er
TITRE IV
INSTALLATIONS DE RECHERCHE ET D'EXPLOITATION
DU TITULAIRE

ARTICLE 15 : Facilités données au Titulaire pour ses installations annexes

Conformément aux dispositions des Articles 84 à 90 du Code des Hydrocarbures, L'AUTORITE
CONCEDANTE donnera au Titulaire toutes facilités en vue d'assurer à ses frais, d'une manière
rationnelle et économique, la prospection, la recherche, la production, le transport, le stockage
et l'évacuation des produits provenant de ses recherches et de ses exploitations, ainsi que toute
opération ayant pour objet le traitement desdits produits en vue de les rendre marchands.

Ces facilités porteront, dans la mesure du possible, sur :
a. l'aménagement des dépôts de stockage sur les champs de production, dans les ports
d'embarquement ou à proximité des usines de traitement,
b. les installations de traitement du gaz brut,

es communications routières, ferroviaires, aériennes et maritimes, ainsi que les
raccordements aux réseaux routiers, ferrés, aériens et maritimes,

d. les pipe-lines, stations de pompage et toutes installations de transport des hydrocarbures
en vrac,

e. les postes d'embarquement situés sur le domaine public maritime ou sur le domaire public
des ports maritimes ou aériens,

f. les télécommunications et leurs raccordements aux réseaux de télécommunications
tunisiens,

g. les branchements sur les réseaux de distribution d'énergie et sur les lignes privées de
transport d'énergie,

h. les alimentations en eau potable et à usage industriel.
ARTICLE 16 : Installations n'ayant pas un caractère d'intérêt public

1. Le Titulaire établira, à ses frais, risques et périls, toutes installations qui seraient nécessaires
à ses recherches et à ses exploitations et qui ne présenteraient pas un caractère d'intérêt public,
qu'elles soient situées à l'intérieur ou à l'extérieur de son permis et des concessions qui en
seraient issues.

Sont considérés comme installations n'ayant pas un caractère d'intérêt public :
a. les moyens de stockage sur les champs de production situés sur la terre ferme ou en mer,

b. les "pipe-lines" assurant la collecte du pétrole brut ou du gaz à partir des puits et son
acheminement jusqu'aux réservoirs de stockage ou aux centres de traitement,

7

J \
les "pipe-lines" d'évacuation permettant le transport du pétrole brut par chemin de fer,
par route ou par mer, ainsi que les gazoducs depuis les centres de traitement et de
stockage jusqu'au point de chargement,

es réservoirs de stockage aux points de chargement,

es installations d'embarquement en vrac par pipelines permettant le chargement des
navires,

es adductions particulières d'eau dont le Titulaire aurait obtenu l'autorisation ou la
concession,

es lignes privées de transport d'énergie électrique,

es pistes, routes de service et voies ferrées pour l'accès terrestre et aérien aux chantiers
du Titulaire,

es télécommunications entre les chantiers du Titulaire,

d'une manière générale, les installations industrielles, les ateliers et les bureaux destinés à
l'usage exclusif du Titulaire, et qui constituent des dépendances légales de son entreprise ,

e matériel de transport terrestre, aérien et maritime propre au titulaire lui permettant
l'accès à ses chantiers,

2. Pour les installations visées aux alinéas (c), (e), (f) et (g) du paragraphe 1 du présent article,
le Titulaire sera tenu, si l'AUTORITE CONCEDANTE le lui demande, de laisser des tierces
personnes utiliser lesdites installations, sous les réserves suivantes :

a.

Le Titulaire ne sera tenu ni de construire, ni de garder des installations plus importantes
que ses besoins propres ne le nécessitent ;

b. Les besoins propres du Titulaire seront satisfaits en priorité sur ceux des tiers

d.

utilisateurs ;

L'utilisation des dites installations par des tiers ne gênera pas l'exploitation faite par le
Titulaire pour ses propres besoins ;

Les tiers utilisateurs paieront au Titulaire une juste indemnité pour le service rendu.

Les tarifs et conditions d'usage applicables aux tiers seront fixés par le Ministre chargé des
Hydrocarbures sur proposition du Titulaire conformément aux dispositions du Code des
Hydrocarbures et des textes réglementaires pris pour son application.

3. L'AUTORITE CONCEDANTE se réserve le droit d'imposer au Titulaire de conclure, avec des
tiers titulaires de Permis ou de Goncessions, des accords en vue d'aménager et d'exploiter en
commun les ouvrages visés aux alinéas (c), (e), (f), (g) et (h) du paragraphe 1 du présent
Article, s'il doit en résulter une économie dans les investissements et dans l'exploitation de
chacune des entreprises intéressées.

Ex
4, L'AUTORITE CONCEDANTE, dans le cadre de la législation et de la réglementation en vigueur,
fera toute diligence en vue d'accorder au Titulaire les autorisations nécessaires pour exécuter les
travaux relatifs aux installations visées au paragraphe 1 du présent Article.

ARTICLE 17 : Utilisation par le Titulaire des équipements et de l'outillage publics
existants

Le Titulaire sera admis à utiliser, pour ses recherches et ses exploitations, tous les équipements
et outillage publics existant en Tunisie, suivant les clauses, conditions et tarifs en vigueur et sur
un pied de stricte égalité avec les autres usagers.

ARTICLE 18 : Installations présentant un intérêt public établies par l'AUTORITE
CONCEDANTE à la demande du Titulaire

1. Lorsque le Titulaire justifie avoir besoin, pour développer son industrie de recherche et
d'exploitation des Hydrocarbures, de compléter les équipements et l'outillage publicsexistants
ou d'exécuter des travaux présentant un intérêt public, il devra en informer l'AUTORITE
CONCEDANTE.

L'AUTORITE CONCEDANTE et le Titulaire s'engagent à se concerter pour trouver la solution
optimale susceptible de répondre aux besoins légitimes exprimés par le Titulaire, compte tenu
des dispositions législatives et réglementaires en vigueur concernant le domaine public et les
services publics en question.

2. Sauf dispositions contraires prévues aux Articles 22, 23 et 24 du présent Cahier, les parties
conviennent d'appliquer les modalités ci-dessous :

a. Le Titulaire fera connaître à l'AUTORITE CONCEDANTE ses besoins concernant les
installations dont il demande l'établissement.

Il appuiera sa demande par une note justifiant la nécessité desdites insllations et par
un projet d'exécution précis.

Il y mentionnera les déiais d'exécution qu'il se serait fixé s'il était chargé luimême de
l'exécution des travaux. Ces délais devront correspondre aux plans généraux de
développement de ses opérations en Tunisie, tels qu'ils auront été exposés par lui dans
es rapports et comptes-rendus qu'il est tenu de présenter à l'AUTORITE CONCEDANTE
en application du Titre V du présent Cahier des Charges.

b. L'AUTORITE CONCEDANTE est tenue de faire connaître au Titulaire dans un délai de
trois (3) mois, ses observations sur l'utilité des travaux, sur les dispositions techniques
envisagées par le Titulaire et sur ses intentions concernant les modalités suivant
lesquelles les travaux seront exécutés.

Elle se réserve le droit, soit d'exécuter les travaux ellemême, soit d'en confier l'exécution
au Titulaire.

c. Si l'AUTORITE CONCEDANTE décide d'exécuter elle-même les travaux demandés, elle
précisera si elle entend assurer elle même le financement des travaux de premier
établissement, ou bien si elle entend imposer au Titulaire de lui rembourser tout ou
partie de ses dépenses.

20

Dans ce dernier cas, le Titulaire sera tenu de rembourser à l'AUTORITE CONCEDANTE la totalité
ou la part convenue des dépenses réelles dûment justifiées, par échéances mensuelles qui
commencent à courir dans le mois qui suit la présentation des décomptes, sous peine d'intérêts
moratoires calculés au taux légal.

d. Dans les cas visés à l'alinéa (c) du présent article, les projets d'exécution seront mis au
point d'un commun accord entre les deux Parties, conformément aux règles de l'Art, et
suivant les clauses et conditions générales et les spécifications techniques particulières
appliquées par l'AUTORITE CONCEDANTE.

Les projets seront approuvés par le Ministre chargé des Hydrocarbures, le Titulaire
entendu. Il sera tenu compte des observations de ce dernier dans la plus large mesure
possible. Le Titulaire aura le droit de retirer sa demande, s'il juge la participation
financière qui lui est imposée trop élevée.

S'il accepte la décision du Ministre chargé des Hydrocarbures, l'AUTORITE CONCEDANTE
sera tenue d'exécuter les travaux avec diligence et d'assurer la mise en service des
ouvrages dans un délai normal, eu égard aux besoins légitimes exprimés par le Titulaire
et aux moyens d'exécution susceptibles d'être mis en oeuvre.

3. Les ouvrages ainsi réalisés seront mis à la disposition du Titulaire pour la satisfaction de ses
besoins, mais sans que celui-ci puisse en revendiquer l'usage exclusif.

L'AUTORITE CONCEDANTE ou tout autre établissement public, office ou concessionnaire désigné
par celle-ci, en assurera l'exploitation, l'entretien et le renouvellement, dans les conditions qui
seront fixées au moment de l'approbation des projets d'exécution.

4. Le Titulaire, en contrepartie de l'usage desdites installations, payera à l'exploitant les taxes
d'usage et péages qui seront fixés ,le Titulaire entendu ,par le Ministre chargé des
Hydrocarbures. Ces taxes et péages devront être les mêmes que ceux pratiqués en Tunisie
pour des services publics ou des entreprises similaires, s'il en existe. À défaut, ils seront fixés
conformément aux dispositions de l'alinéa (d ) du paragraphe 2 de l'article 16 du présent
Cahier.

Au cas où le Titulaire aurait, comme il est stipulé à l'alinéa (c) du paragraphe 2 du présent
Article, remboursé tout ou partie des dépenses de premier établissement, il en sera tenu compte
dans la même proportion dans le calcul des péages et taxes d'usage.

ARTICLE 19 : Installations présentant un intérêt public exécutées par le Titulaire,
(Concession ou autorisation d'utilisation d'outillage public)

Dans le cas visé à l'alinéa (b) du paragraphe 2 de l'Article 18 du présent Cahier où l'AUTORITE
CONCEDANTE décide de confier au Titulaire l'exécution destravaux présentant un intérêt public,
celui-ci bénéficiera, pour les travaux considérés d'une concession ou d'une autorisation
d'utilisation d'outillage public.

1. S'il existe déjà une législation en la matière pour le type d'installations en question, on s'y

référera.
L LA

21

— er
2. S'il n'en existe pas, et sauf dispositions contraires stipulées aux Articles 22, 23 et 24du
présent Cahier, on appliquera les dispositions générales cidessous :

La Concession ou l'autorisation d'utilisation d'outillage public sera accordée dans un acte séparé,
distinct de l'arrêté de Concession d'Exploitation d'Hydrocarbures.

La construction des installations et leur exploitation seront assurées par le Titulaire à ses
risques et périls.

Les projets y afférents seront établis par le Titulaire et approuvés par l'AUTORITE
CONCEDANTE .

L'AUTORITE CONCEDANTE approuvera de même les mesures de sécurité et d'exploitation
prises par le Titulaire.

Les ouvrages construits par le Titulaire sur le domaine de l'Etat, des Collectivités locales ou des
établissements publics feront retour de droit à l'AUTORITE CONCEDANTE à la fin de la
Concession d'Exploitation d'Hydrocarbures.

La Concession ou l'autorisation d'utilisation de l'outillage public comportera l'obligation pour le
Titulaire de mettre ses ouvrages et installations à la disposition de l'AUTORITE CONCEDANTE et
du public ; étant entendu que le Titulaire aura le droit de satisfaire ses propres besoins en
priorité, avant de satisfaire ceux des autres utilisateurs. Les tarifs d'utilisation seront fixés
comme il est stipulé à l'alinéa (d), du paragraphe 2 de l'article 16 du présent Cahier.

ARTICLE 20 : Durée des autorisations et des Gncessions consenties pour les
installations annexes du Titulaire

1. Des Concessions et des autorisations d'occupation du domaine public, de l’utilisation de
l'outillage public et de location du domaine privé de l'Etat , seront accordées au Titulaire pour la
durée de validité du Permis de recherche, conformément aux procédures en vigueur.

Elles seront automatiquement renouvelées à chaque renouvellement du permis ou d’une portion
du permis.

Elles seront automatiquement prorogées, si le Titulaire obtient une ou plusieurs Concessions
d'Exploitation d'Hydrocarbures , accordées conformément à l'article 6 du présent Cahier et
jusqu'à expiration de la dernière de ces Concessions.

2. Si, toutefois, l'ouvrage motivant la Concession ou l'autorisation d'occupation du domaine
public ou du domaine privé de l'Etat ou la @ncession ou l'autorisation d'utilisation de l'outillage
public cessait d'être utilisé par le Titulaire, l'AUTORITE CONCEDANTE se réserve les droits
définis ci-dessous:

a. Lorsque l'ouvrage susvisé cessera définitivement d'être utilisé par le Titulaire,
l'AUTORITE CONCEDANTE prononcea d'office l'annulation de la Concession ou de
l'autorisation d'utilisation de l'outillage public ou d'occupation correspondante;

b. Lorsque l'ouvrage susvisé ne sera que momentanément inutilisé, le Titulaire pouvant
ultérieurement avoir besoin d'en reprendre l'utilisation, l'AUTORITE CONCEDANTE aura le

22 & \e

\
droit de l’utiliser provisoirement sous sa responsabilité soit pour son compte, soit pour le
compte d'un tiers désigné par elle.

Toutefois, le Titulaire reprendra l'usage dudit ouvrage dès que celuici deviendra à nouveau
nécessaire pour ses recherches ou ses exploitations.

ARTICLE 21 : Dispositions diverses relatives aux autorisations ou concessions autres
que la Concession d'Exploitation des Hydrocarbures

Dans tous les cas, les règles imposées au Titulaire pour l'utilisation d'un sewice public, pour
l'occupation du domaine public où du domaine privé de l'Etat et pour les concessions ou les
autorisations d'utilisation de l'outillage public, seront celles en vigueur à l'époque considérée, en
ce qui concerne la sécurité, la conservation et la gestion du domaine public et des biens de
l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu à versement par le Titulaire des
droits d'enregistrement, taxes et redevances applicables au moment de leur octroi
conformément aux procédures en vigueur.

Les tarifs, taxes d'usage et péages seront ceux des barèmes généraux en vigueur en la matière.
L'AUTORITE CONCEDANTE s'engage à ne pas instituer à l'occasion de la délivrance des
concessions ou des autorisations susvisées et au détriment du Titulaire, des redevances, taxes,
péages, droits ou taxes d'usage frappant les installations annexes du Titulaire d'une manière
discriminatoire, et constituant des taxes ou impôts additionnels n'ayant plus le caractère d'une
juste rémunération d'un service rendu.

ARTICLE 22 : Dispositions applicables aux captages et adductions d'eau

1. Le Titulaire est censé connaître parfaitement les difficultés de tous ordres que soulèvent les
problèmes d'alimentation en eau potable, ou à usage industriel ou agricole, dans le périmètre
couvert par le permis initial tel que défini à l'article 2 du présent Cahier des Charges.

2. Le Titulaire pourra, s'il le demande, souscrire des abonnements temporaires ou permanents
aux réseaux publics de distribution d'eau potable ou à usage industriel, dans la limite de ses
besoins légitimes, et dans la limite des débits que ces réseaux peuvent assurer.

Les abonnements seront consentis suivant les clauses, conditions générales et tarifs applicables
pour les réseaux publics concemés.

Les branchements seront établis sur la base de projets approuvés par les services compétents
du Ministère de l'Agriculture à la demande du Titulaire et à ses frais, suivant les clauses et
conditions techniques applicables aux branchements dans le domaine.

3. Lorsque le Titulaire aura besoin d'assurer temporairement l'alimentation de ses chantiers et
notamment de ses sondages en eau, et lorsque les besoins légitimes du Titulaire ne pourront
pas être satisfaits d'une façon économique par un branchement sur un point d'eau public
existant ou un réseau public de distribution d'eau, l'AUTORITE CONCEDANTE s'engage à lui
donner toutes facilités d'ordres technique et administratif, dans le cadre des dispositions
prévues par le Code des Eaux en vigueur, et sous réserve des droits qui pourront être reconnus

La
Ÿ
à des tiers pour effectuer les travaux nécessaires de captage et d'adduction des eaux du
domaine public.

Les ouvrages de captage exécutés par le Titulaire en application des autorisations visées ci-
dessus, feront retour à l'Etat sans indemnité, tels qu'ils se trouvent lorsque le Titulaire aura
cessé de les utiliser. Les ouvrages d'adduction ne sont pas concernés par la présente disposition.

4. Lorsque le Titulaire aura besoin d'assurer d'une manière permanente lalimentation de ses
chantiers ou de ses installations annexes, et dans le cas où il ne peut obtenir que ses besoins
légitimes soient satisfaits d'une manière suffisante, économique, durable et sûre par un
branchement sur un point d'eau public existant ou un réseau public de distribution d'eau, les
parties conviennent de se concerter pour rechercher la manière de satisfaire les besoins
légitimes du Titulaire.

5. Le Titulaire s'engage à se soumettre à toutes les règles et disciplines d'utilisation qui lui
seraient prescrites par l'AUTORITE CONCEDANTE en ce qui concerne les eaux qu'il pourrait
-capter, et qui appartiendraient à un système aquifère déjà catalogué et identifié dans
l'inventaire des ressources hydrauliques de la Tunisie.

Si, par contre, les forages du Titulaire aboutissent à la découverte d'un système aquifère
nouveau, non encore catalogué ni identifié dans l'inventaire des ressources hydrauliques et
n'ayant pas de communication avec un autre système aquifère déjà reconnu, l'AUTORITE
CONCEDANTE réservera au Titulaire une priorité dans l'attribution des autorisations ou des
concessions de captage dans ledit système.

Néanmoins, il est bien entendu que cette priorité ne saurait faire obstacle à l'intérêt général, ni
s'étendre au-delà des quantités d'eau nécessaires à l'alimentation des installations du Titulaire
et de leurs annexes.

6. Avant l'abandon de tout forage de recherche par le Titulaire, l'AUTORITE CONCEDANTE
pourra obliger celui-ci à procéder au captage, de toute nappe d'eau jugée exploitabè, étant
entendu que les dépenses engagées à ce titre seront à la charge de l'Etat Tunisien .

ARTICLE 23 : Dispositions applicables aux voies ferrées

Le Titulaire, pour la desserte de ses chantiers, de ses pipe-lines, de ses dépôts et de ses postes
d'embarquement, pourra aménager à ses frais des embranchements de voies ferrées particuliers
et les raccorder aux réseaux ferrés publics.

Les projets d'exécution de ces embranchements seront établis par le Titulaire conformément aux
conditions de sécurité et aux conditions techniques applicables aux réseaux publics tunisiens.
Ces projets seront approuvés par l'AUTORITE CONCEDANTE après enquête parcellaire.

L'AUTORITE CONCEDANTE se réserve le droit de modifier les tracés proposés par le Titulaire ,

pour tenir compte des résultats de l'enquête parcellaire et pour raccorder au plus court et selon
les règles de l'art les installations du Titulaire aux réseaux publics .

,
+
ARTICLE 24 : Dispositions applicables aux installations de chargement et de
déchargement maritime

1. Lorsque le Titulaire aura à résoudre un problème de chargement ou de déchargement
maritime, il se concertera avec l'AUTORITE CONCEDANTE pour arrêter, d'un commun accord,
les dispositions susceptibles de satisfaire ses besoins légitimes.

La préférence sera donnée à toute solution comportant l'utilisation d'un port ouvert au
commerce sauf cas exceptionnels où la solution la plus économique serait d'aménager un tel
poste de chargement ou de déchargement en rade foraine.

2. L'AUTORITE CONCEDANTE s'engage à donner toute facilité au Titulaire dans les conditions
prévues par la législation en vigueur sur la police des ports maritimes et par les règlements
particuliers des ports de commerce de la Tunisie, et sur un même pied d'égalité que les autres
exploitants d'hydrocarbures pour qu'il puisse disposer le cas échéant:

+ Des plans d'eau du domaine public des ports,

+ D'un nombre adéquat de postes d'accostage susceptibles de recevoir sur ducs d’albe, les
navires-citernes usuels,

+ Des terre-pleins du domaine public des ports nécessaires à l'aménagement d'installations
de transit ou de stockage.

3. Si la solution adoptée est celle d’un poste de chargement ou de déchargement en rade
foraine, les installations (y compris les pipelines flottants) seront construites, balisées et
exploitées par le Titulaire à ses frais sous le régime de l'autorisation d'occupation temporaire du
domaine public maritime.

Les dispositions adoptées et les règlements d'exploitation seront approuvés par l'AUTORITE
CONCEDANTE sur proposition du Titulaire.

ARTICLE 25 : Dispositions applicables aux centrales électriques

Les centrales électriques installées par le Titulaire ainsi que ses réseaux de distribution d'énergie
sont considérés comme des dépendances légales de l'entreprise et serontassujettis à toutes les
réglementations et à tous les contrôles appliqués aux installations de production et de
distribution d'énergie similaires.

Le Titulaire, produisant de l'énergie électrique pour l'alimentation de ses chantiers pourra céder
au prix de revient tout excédent de puissance par rapport à ses besoins propres à un organisme
désigné par l'AUTORITE CONCEDANTE.

ARTICLE 26 : Substances minérales autres que les Hydrocarbures liquides ou gazeux

Si le Titulaire, à l'occasion de ses recherches ou de ses exploitations d'hydrocarbures, était
amené à extraire des substances minérales autres que les hydrocarbures liquides ou gazeux,
sans pouvoir séparer l'extraction des hydrocarbures, l'AUTORITE CONCEDANTE et le Titulaire se
concerteront pour examiner si lesdites substances minérajes doivent être séparées et
conservées. de

25

Toutefois, le Titulaire ne sera pas tenu d'exploiter, de séparer et de conserver les substances
autres que les hydrocarbures liquides ou gazeux si leur séparation et leur conservation
constituent des opérations trop onéreuses ou trop difficiles.

ARTICLE 27 : Installations diverses
Ne seront pas considérées comme des dépendances légales de l'entreprise du Titulaire :

+Les installations de traitement des hydrocarbures liquides, solides ou gazeux et en
particulier les raffineries,

+ Les installations de distribution au public de combustibles liquides ou gazeux.

Par contre, seront considérées comme des dépendances légales de l'entreprise du Titulaire les
installations de premier traitement des hydrocarbures extraits, aménagés par lui en vue de
permettre le transport et la commercialisation desdits hydrocarbures et notamment les
installations de « dégazolinage » des gaz bruts.

TITRE V
SURVEILLANCE ET CONTROLE

ARTICLE 28 : Documentation fournie au Titulaire par l'AUTORITE CONCEDANTE
L'AUTORITE CONCEDANTE fournira au Titulaire la documentation qui se trouve en sa possession
et concernant :

+ Le cadastre et la topographie.

+ La géologie générale.

+ La géophysique.

+ L'hydrologie et l'inventaire des ressources hydrauliques.

+ Les forages.
Cependant l'AUTORITE CONCEDANTE ne lui fournira pas des renseignements ayant un
caractère secret du point de vue de la Défense Nationale ou des renseignements fournis par les

titulaires de permis et/ou de concessions en cours de validité et dont la divulgation à des tiers
ne peut être faite sans l'assentiment des intéressés.

ARTICLE 29 : Contrôle technique

Le Titulaire sera soumis à la surveillance de l'AUTORITE CONCEDANTE suivant les dispositions
prévues au Code des Hydrocarbures dans les conditions précisées aux Articles 31 à 44 ci-après.

Home:
ARTICLE 30 : Application du Code des Eaux

Le Titulaire, tant pour ses travaux de recherche que pour ses travaux d'exploitation, se
conformera aux dispositions de la législation tunisienne en vigueur relatives aux eaux du
domaine public et dans les conditions précisées par les dispositions du présent Cahier des
Charges.

Les eaux que le Titulaire pourrait découvrir au cours de ses travaux restent classées dans le
domaine public. Elles ne sont susceptibles d'utilisation permanente, par lui, qu'en se conformant
à la procédure d'autorisation ou de concession prévue au Code des Eaux.

Le Titulaire est tenu de prendre toutes mesures appropriées qui seront concertées avec les
services compétents du Ministère de l'Agriculture en vue de protéger les nappes aquifères.

Le Ministère de l'Agriculture se réserve le droit d'arrêter ou d'interdire tout forage si les
dispositions prises ne sont pas susceptibles d'assurer la conservation des nappes artésiennes.

Le Titulaire sera tenu de communiquer aux services compétents du Ministère de l'Agriculture
tous les renseignements qu'il aura pu obtenir à l'occasion de ses forages sur les nappes d'eau
rencontrées par lui (position, niveau statique, analyses, débit) dans les formes que lui seront
prescrites.

ARTICLE 31 : Accès aux chantiers

L'AUTORITE CONCEDANTE pourra, à tout moment, déléguer sur les chantiers du Titulaire, et à

la charge de celui-ci, un agent qui aura libre accès à toutes les installations et à leurs
dépendances légales en vue de s'assurer du progrès des travaux, procéder aux mesures et
jaugeages des hydrocarbures et, d'une façon générale, vérifier que les droits et intérêts de
l'AUTORITE CONCEDANTE sont sauvegardées.

ARTICLE 32 : Obligation de rendre compte des travaux

a. Le Titulaire adressera à l'AUTORITE CONCEDANTE, trente (30) jours au moins avant le
commencement des travaux :

+ Le programme de prospection géophysique projeté qui doit comprendre notamment
une carte mettant en évidence le maillage à utiliser ainsi que le nombre de kilomètres à
acquérir et la date du commencement des opérations et leurs durées approximatives ;

+ Un rapport d'implantation pour tout forage de recherche et un programme relatif à
chaque forage de développement.
Le rapport d'implantation précisera :
+ Les objectifs recherchés par le forage et les profondeursprévues,

+ L'emplacement du forage projeté, défini par ses coordonnées géographiques avec un extrait
de carte annexé,

+ La description sommaire du matériel employé,

+ Les prévisions géologiques relatives aux terrains traversés,

+ Le programme minimum des opérations de carottage et de diagraphies,

+ Le programme envisagé pour les tubages,

+ Les dispositions envisagées pour l'alimentation en eau,

+ Éventuellement les procédés que le Titulaire compte utiliser pour mettre en exploitation le ou

les forage(s).

b. Le Titulaire adressera à l'AUTORITE CONCEDANTE, un rapport journalier sur l'avancement de
ses travaux en cours tels que campagne sismique , forages et constructions.
Il devra remettre dès que possible une copie des enregistrements réalisés.

c. Le carnet de forage :
Le Titulaire est tenu de tenir sur tout chantier de forage un carnet paginé et paraphé, d'un
modèle agréé par l'AUTORITE CONCEDANTE où seront notées au fur et à mesure des travaux,
.sans blanc ni grattage, les conditions d'exécution de ces travaux et en particulier :

+ La nature et le diamètre de l'outil ;

+ L'avancement du forage ;

+ Les paramètres de forage ;

+ La nature et la durée des manoeuvres et opérations spéciales telles que carottage,
alésage, changement d'outils et instrumentation ;

+ Les indices et incidents significatifs de toute nature.
Ce carnet sera tenu sur piace à la disposition des agents de l'AUTORITE CONCEDANTE.
ARTICLE 33 : Contrôle technique des forages

1. En dehors des opérations de carottage et de contrôle du forage prévues dans le rapport
d'implantation visé à l'article 32 c-dessus, le Titulaire devra exécuter toutes les mesures
appropriées afin de déterminer les caractéristiques des terrains traversés.

2. Une collection des déblais de forage et des éventuelles carottes sera constituée par le
Titulaire et tenue par lui en un lieu convenu à l'avance, à la disposition de l'AUTORITE
CONCEDANTE .

Le Titulaire aura le droit de prélever sur les carottes et les déblais de forages les échantillons
dont il aura besoin pour effectuer, ou faire effectuer, des analyses et des examens.

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne portera que sur une fraction

de carottes et déblais correspondant à une même caractéristique, de telle manière que le reste
de l'échantillon puisse demeurer dans la collection et être examiné par les agents de l'AUTORITE
CONCEDANTE. A défaut et sauf impossibilité, l'échantillon unie ne sera prélevé qu'après avoir
été examiné par un représentant qualifié de l'AUTORITE CONCEDANTE.

28 N
Dans le cas où cet examen préalable serait impossible, un compte rendu spécial en sera fait à
l'AUTORITE CONCEDANTE.

En outre, si l'échantillon unique n'a pas été détruit, il sera réintégré dans la collection par le
Titulaire où par l'AUTORITE CONCEDANTE après avoir subi les examens et analyses. Le Titulaire
conservera soigneusement le reste des déblais et carottes pour que l'AUTORITE CONCEDANTE
puisse à son tour prélever des échantillons pour sa collection et ses propres examens et
analyses.

Toutes les carottes et tous les déblais de forage qui resteront après les prises d'échantillons
visées ci-dessus seront conservés par le Titulaire aussi longtemps qu'il le jugera utile. Ils seront
mis par lui à la disposition de l'AUTORITE CONCEDANTE au plus tard à l'expiration du Permis.

3. Le Titulaire informera l'AUTORITE CONCEDANTE, dans un délai suffisant pour que celle-ci
puisse s'y faire représenter, de toutes opérations importantes telles que diagraphies, tubage,
cimentation et essais de mise en production.

Le Titulaire avisera l'AUTORITE CONCEDANTE de tout incident grave susceptible de
compromettre la poursuite d'un forage ou de modifier de façon notable les condtions de son
exécution.

4. Le Titulaire fournira à l'AUTORITE CONCEDANTE une copie des rapports sur les examens faits
sur les carottes et les déblais de forage ainsi que sur les opérations de forage, y compris les
activités spéciales mentionnées au paragraphe 3 du présent Article.

ARTICLE 34 : Arrêt d'un forage

Le Titulaire ne pourra arrêter définitivement un forage qu'après en avoir avisé l'AUTORITE
CONCEDANTE. Sauf circonstances particulières, cet avis devra être donné au moins soixante
douze (72) heures à l'avance.

Le Titulaire devra soumettre, qu'il s'agisse d'un abandon définitif ou d'un abandon provisoire du
forage , un programme qui devra être conforme à laréglementation technique en vigueur ou, à
défaut, aux normes les plus récentes publiées par l'American Petroleum Institute .

Toutefois, si l'AUTORITE CONCEDANTE n'a pas fait connaître ses observations dans les soixante
douze (72) heures qui suivent le dépôt du programme d'abandon du forage par le Titulaire
celui-ci sera censé avoir été accepté.

ARTICLE 35 : Compte rendu de fin de forage

Le Titulaire adressera à l'AUTORITE CONCEDANTE dans un délai maximum de trois (3) mois
après la fin de tout forage, un rapport final, dit "compte rendu de fin de forage".

Le compte rendu de fin de forage comprendra notamment :
a. Une copie du profil complet dudit forage, donnant la coupe des terrains traversés, les

observations et mesures faites pendant le forage, le profil des tubages restant dans le puits,
les diagraphies et les résultats des essais de productbn.

29

pee
b. Un rapport qui contiendra les renseignements géophysiques et géologiques se référant
directement au forage considéré.

ARTICLE 36 : Essais des forages

Si au cours d'un forage, le Titulaire juge nécessaire d'effectuer un essai sur une couche de
terrain qu'il croit susceptible de produire des hydrocarbures, il en avisera l'AUTORITE
CONCEDANTE au moins vingt-quatre (24) heures avant de commencer un tel essai.

En dehors des exceptions prévues aux paragraphes 3 et 5 du présent Article, l'initiative
d'entreprendre ou de renouveler un essai appartiendra au Titulaire.

Pendant l'exécution d'un forage, et à la demande du représentant dûment qualifié de l'Autorité
Concédante, le Titulaire sera tenu de faire l'essai de toute couche de terrain susceptible de
contenir des hydrocarbures, à la condition toutefois qu'un tel essai puisse être exécuté sans
nuire à la marche normale des travaux du Titulaire.

Dans le cas où l'exécution , ou la répétition de l’un des essais effectués à la demande de
l'AUTORITE CONCEDANTE , et malgré l'avis contraire du Titulaire , occasionne au Titulaire une
perte ou une dépense , une telle perte ou dépense serait à la charge :

+ Du Titulaire, si ledit essai révèle une découverte potentiellementexploitable,

+ De l'AUTORITE CONCEDANTE, si ledit essai ne conduit pas à une découverte
potentiellement exploitable.

5. Lorsque les opérations de forage d'un puits de développement conduisent raisonnablement à
supposer l'existence d'une zone minéralisée en hydrocarbures suffisamment importante et non
encore reconnue, le Titulaire sera tenu de prendre toutes les mesures techniquement utiles
pour compléter la reconnaissance de cette zone.

ARTICLE 37 : Compte rendu et programme annuels
Avant le 1er Avril de chaque année, le Titulaire sera tenu de fournir un compte rendu général de
son activité pendant l'année précédente conformément aux dispositions du Code des

Hydrocarbures.

Ce compte rendu indiquera les résultats obtenus pendant l'année considérée ainsi que les
dépenses de recherche et d'exploitation engagées par le Titulaire.

Ce compte rendu sera établi dans les formes qui seront concertées à l'avance entre l'AUTORITE
CONCEDANTE et le Titulaire.

ARTICLE 38 : Exploitation méthodique d'un gisement

Toute exploitation d’un gisement devra être rationnelle et conduite suivant les règles de l'art et
les saines pratiques de l'industrie pétrolière.

Sa mise en oeuvre doit assurer un niveau de production optimum garantissant une récupération
maximale des hydrocarbures.
Trois mois au moins avant de commencer l'exploitation régulière d'un gisement, le Titulaire
devra porter à la connaissance de l'AUTORITE CONCEDANTE le schéma d'exploitation. Ce
schéma devra comporter la destination finale de chacun des effluents.

Dans les puits produisant des hydrocarbures liquides, la production de gaz devra être aussi
réduite que possible, dans les limites permises pour une récupération optimale des liquides.
Dans les puits ne produisant que du gaz, il est interdit de laisser débiter le gaz en dehors du
circuit d'utilisation,

Des dérogations aux règles ci-dessus pourront être accordées par l'AUTORITE CONCEDANTE à
la demande dûment justifiée et motivée du Titulaire,

Toute modification importante apportée aux dispositions du schéma initial sera immédiatement
portée à la connaissance de l'AUTORITE CONCEDANTE.

ARTICLE 39 : Contrôle des puits de production

Le Titulaire disposera sur chaque puits, ou chaque groupe de puits producteurs, des appareils
permettant de suivre régulièrement, d'une manière non équivoque, et conforme aux usages
suivis dans l'industrie du pétrole et du gaz, les paramètres de production de ces puits .

Tous les documents concernant ces contrôles seront mis à la disposition de l'AUTORITE
CONCEDANTE. Sur demande de celle-ci, le Titulaire lui en fournira des copies.

ARTICLE 40 : Conservation des gisements

Le Titulaire exécutera les travaux, mesures ou essais nécessaires pour assurer la meilleure
connaissance possible du gisement.

Le Titulaire pourra être rappelé par l'AUTORITE CONCEDANTE à l'observation des règle de l'art
et en particulier, il sera tenu de régler et éventuellement de réduire le débit des puits, de façon
à ce que l'évolution régulière du gisement ne soit pas perturbée.

ARTICLE 41 : Coordination des recherches et des exploitations faites dans un même
gisement par plusieurs exploitants différents

Si un même gisement s'étend sur les périmètres de plusieurs Concessions d'Exploitation
distinctes attribuées à des bénéficiaires différents, le Titulaire s'engage à conduire ses
recherches et son exploitation sur la partie du gisement qui le concerne en se conformant à un
plan d'ensemble.

Ce plan d'ensemble sera établi dans les conditions définies ci-après :

1. L'AUTORITE CONCEDANTE invitera chacun ds Titulaires intéressés par un même gisement à
se concerter pour établir un plan unique de recherches et d'exploitation applicable à la totalité
dudit gisement.

Ce plan précisera, si nécessaire, les bases suivant lesquelles les hydrocarbures extraits seront
répartis entre les Titulaires.

31
Il précisera, le cas échéant, les modalités suivant lesquelles sera désigné un «Comité
d'unitisation » chargé de diriger les recherches et l'exploitation en commun.

L'AUTORITE CONCEDANTE pourra se faire représenter aux séances dudit Comité.

2. À défaut d'un accord amiable entre les intéressés, intervenu dans les quatrevingt-dix
(90) jours à partir de l'invitation faite par l'AUTORITE CONCEDANTE, ceuxei seront tenus de
présenter à cette dernière leurs plans individuels de recherche ou d'exploitation.

L'AUTORITE CONCEDANTE proposera à la décision du Ministre chargé des Hydrocarbures un
arbitrage portant sur le plan unique de recherche ou d'exploitation, les bases de répartition des
hydrocarbures, et la création éventuelle d'un Comité d'unitisation.

3. Sauf s'il en résulte un préjudice grave pour l'un des Titulaires intéressés, la décision arbitrale
devra essayer de se rapprocher le plus possible des propositions qui sont faites par un Titulaire
ou un groupe de Titulaires, représentant au moins les trois quarts des intérêts en cause, en
tenant compte notamment des réserves en place.

L'appréciation des intérêts et des réserves en place sera faite sur la base des données acquises
concernant le gisement au moment où sera rendue la décision arbitrale.

Le plan d'unitisation pourra être révisé à l'initiative de l'une quelconque des parties intéressées,
ou du Ministère chargé des Hydrocarbures si les progrès obtenus ultérieurement dans la
connaissance du gisement amènent à modifier l'appréciation des intérêts en cause et des
réserves en place.

4. Les intéressés seront tenus de se conformer aux décisions arbitrales du Ministre chargé des
Hydrocarbures dès qu'elles leur auront été notifiées.

ARTICLE 42 : Obligation générale de communiquer les documents

Le Titulaire sera tenu de fournir à l'AUTORITE CONCEDANTE, sur sa demande, outre les
documents énumérés au présent Titre, les renseignements statistiques concernant la production,
le traitement et éventuellement le stockage et les mouvements des hydrocarbures extraits de
ses recherches et de ses exploitations , les stocks de matériel et de matières premières, les
commandes et les importations de matériel, le personnel , ainsi que les copies des pièces telles
que cartes, plans, enregistrements, relevés , extraits de registres ou de comptes rendus
permettant de justifier les renseignements fournis .

ARTICLE 43 : Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans seront fournis à l'AUTORITE CONCEDANTE
en utilisant les unités de mesure ou les échelles agréées par l'AUTORITE CONCEDANTE.

Toutefois, à l'intérieur de ses services, le Titulaire pourra utiliser tout autre système sous réserve
d'en faire les conversions correspondantes au système métrique.

F%
ARTICLE 44 : Cartes et plans

1. Les cartes et plans seront fournis par le Titulaire en utilisant les fonds de cartes ou de plans
du service topographique tunisien, ou en utilisant les fonds de cartes ou de plans établis par
d'autres services topographiques à condition qu'ils soient agréés par l'AUTORITE CONCEDANTE.

A défaut, et après que le Titulaire se soit concerté avec l'AUTORITE CONCEDANTE et le service
topographique, ces cartes et plans pourront être établis par les soins et aux frais du Titulaire,
aux échelles et suivant les procédés les mieux adaptés à l'objet recherché.

Ils seront dans tous les cas rattachés aux réseaux de triangulation et de nivellement généraux
de la Tunisie.

2. L'AUTORITE CONCEDANTE et le Titulaire se concerteront pour déterminer dans quelles
conditions ce dernier pourra exécuter des travaux de levés de fans, cartographie,
photographies aériennes, restitutions photogrammétriques qui seraient nécessaires pour les
-besoins de ses recherches ou de ses exploitations.

Si le Titulaire confie lesdits travaux à des contractants autres que le service topographique
tunisien, il sera tenu d'assurer la liaison avec le service topographique tunisien, de telle manière
que les levés effectués lui soient communiqués et puissent être utilisés par lui. Le Titulaire
remettra au service topographique tunisien deux tirages des photos aériennes levées par lui ou
pour son compte.

3. L'AUTORITE CONCEDANTE, s'engage, dans la limite des restrictions et servitudes imposées
par la Défense Nationale, à donner au Titulaire toutes autorisations de parcours et toutes
autorisations de survol d'aéronefs, ou de prises de vues aériennes, lui permettant d'exécuter les
travaux topographiques en question.

TITRE VI

EXPIRATION DE LA CONCESSION ET RETOUR DES
INSTALLATIONS DU TITULAIRE A L'AUTORITE CONCEDANTE

ARTICLE 45 : Fin de la concession par arrivée à terme

Sans préjudice des dispositions de l'article 61 du Code des Hydrocarbures, feront retour
gratuitement à l'AUTORITE CONCEDANTE dans l'état où ils se trouvent à la fin de la concession
par arrivée à terme, les immeubles au sens de l'artide 53-1 du Code des Hydrocarbures.

Cette disposition s'applique notamment aux immeubles et aux droits réels immobiliers suivants:
ïi. les terrains acquis ou loués par le Titulaire ;
ii. les droits à bail, ou à occupation temporaire que détient le Titulaire;

33
Les baux et les contrats relatifs à toutes les locations ou occupations de terrains devront
comporter une clause réservant expressément à l'AUTORITE CONCEDANTE la faculté de se
substituer au Titulaire.

Il en sera de même pour tous les contrats de fourriture d'énergie ou d'eau, où de transports
spéciaux concernant les hydrocarbures en vrac.

Un état des lieux et un inventaire des biens visés au présent Article seront dressés
contradictoirement dans les six(6) mois précédant la fin de la concession d'exploitation .

iii. Les puits, sondages d’eau et bâtiments industriels ;

iv. Les routes et pistes d'accès, les adductions d'eau y compris les captages et les
installations de pompage, les lignes de transport d'énergie y compris les postes de
transformation, de coupure et de comptage, les moyens de télécommunications
appartenant en propre au Titulaire.

v. Les bâtiments appartenant en propre au Titulaire, qu'ils soient à usage de bureaux ou
de magasins ; les habitations destinées au logement du personnel affecté à l'exploitation
et leurs annexes ; les droits à bail ou à occupation que le titulaire peut détenir sur des
bâtiments appartenant à des tiers et utilisés par lui aux fins ci-dessus,

vi. Les embranchements particuliers de voies ferrées desservant les chantiers du Titulaire,
ou les raccordant au réseau public.

Il est cependant entendu que les installations entrant dans les catégories limitativement
énumérées ci-dessus, feront retour à l'AUTORITE CONCEDANTE si, bien que situées à
l'extérieur du périmètre de la concession, elles sont indispensables à la marche de cette
concession exclusivement.

2. Si des installations devant faire retour à l'AUTORITE CONCEDANTE dans les conditions
indiquées au présent Article étaient nécessaires ou utiles, en totalité ou en partie, à l'exploitation
d'autres concessions ou permis du Titulaire en cours de validité, les conditions dans lesquelles
ces installations seraient utilisées en commun et dans la proportion des besoins respectifs du
Titulaire et de l'AUTORITE CONCEDANTE seront arrêtées d'un commun accord avant leur remise
à l'AUTORITE CONCEDANTE. Réciproquement, il en sera de même pour les installations du
Titulaire ne faisant par retour à l'AUTORITE CONCEDANTE et dont l'usage serait indispensable à
celle-ci pour la marche courante de l'exploitation de la concession reprise par elle.

ARTICLE 46 : Faculté de rachat des installations

1. En fin de concession par arrivée à terme, l'AUTORITE CONCEDANTE aura la faculté de
racheter pour son compte, ou le cas échéant, pour le compte d'un nouveau Titulaire de
concessions ou de permis de recherche qu'elle désignera, tout ou partie des biens énumérés ci-
après ; autres que ceux visés à l'article 45 du présent cahier et qui seraient nécessaires pour la
poursuite de l'exploitation et l'évacuation des hydrocarbures extraits:

a. les consommables, les objets mobiliers et les immeubles appartenant au Titulaire;

b. les installations et l'outillage se rattachant à l'exploitation, à la manutention et au stockage
des hydrocarbures bruts ;
La décision de l'AUTORITE CONCEDANTE précisant les installations visées ci-dessus et sur
lesquelles elle entend exercer la faculté de rachat devra être notifiée au Titulaire six (6) mois
avant l'expiration de la concession correspondante.

2. Le prix de rachat correspondra à la valeur comptable nette des dits biens.

Ce prix devra être payé au Titulaire dans les deux (2) mois qui suivront l'expiration de la
Concession, sous peine d'intérêts moratoires calculés au taux légal, et sans mise en demeure
préalable.

L'AUTORITE CONCEDANTE pourra en cas d'exercice de la faculté de rachat requérir du Titulaire,
soit pour son propre compte, soit pour le compte du nouveau permissionnaire, ou
concessionnaire désigné par elle, que les installations en cause soient mises à sa déposition,
suivant les dispositions prévues au paragraphe 2 de l'article 45 cidessus.

3. Toutefois, ne pourront être rachetés les biens visés au paragraphe 1 du présent article
lorsqu'ils sont, en totalité ou en partie seulement, nécessaires au Titulaire pour lui permettre de
poursuivre son exploitation sur l'une de ses concessions qui ne serait pas arrivée à expiration.

ARTICLE 47 : Fin de la Concession par la renonciation

Si le Titulaire veut exercer son droit de renoncer à la totalité ou à une partieseulement de l’une
de ses Concessions, il est tenu de le notifier à l'AUTORITE CONCEDANTE au plus tard 12 mois
avant la date de renonciation.

Les droits respectifs de l'AUTORITE CONCEDANTE et du Titulaire seront réglés conformément
aux dispositions prévues par le Code des Hydrocarbures et aux articles 45 et 46 du présent
cahier des charges .

En cas de renonciation partielle à la Concession, les dispositions du Code des Hydrocarbures et
du présent Cahier des Charges continueront à régir le reste de la concession.

ARTICLE 48 : Obligation de maintenir les ouvrages en bon état

Jusqu'à la fin de la Concession, le titulaire sera tenu de maintenir les bâtiments , les ouvrages de
toute nature, les installations pétrolières et les dépendances légales en bon état dentretien et
d'exécuter en particulier les travaux d'entretien des puits existants et de leurs installations de
pompage et de contrôle .

ARTICLE 49 : Pénalités en cas de retard dans la remise des installations

Dans les cas prévus à l’article 45 ci-dessus, tout retard résultant du fait du Titulaire dans la
remise de tout ou partie des installations revenant à l'AUTORITE CONCEDANTE ouvrira à cette
dernière le droit au paiement d’une astreinte égale à un pour cent (1%) de la valeur des
installations non remises, par mois de retard, et après mise en demeure non suivie d'effet dans
le délai d'un mois.

35
ARTICLE 50 : Fin de la Concession par déchéance

Si l'un des cas de déchéance prévus par l'article 57 du Code des Hydrocarbures se réalise, le
Ministre chargé des hydrocarbures mettra le Titulaire en demeure de régulariser sa situation
dans un délai qui ne pourra excéder six (6) mois.

Si le Titulaire en cause n’a pas régularisé sa situation dans le délai imparti, ou s'il n'a pas fourni
une justification satisfaisante, la déchéance sera prononcée.

Dans ce cas, la Concession, les immeubles et meubles s'y rapportant visés à l'article 53 du Code
des Hydrocarbures feront retour gratuitement à l'AUTORITE CONCEDANTE.

ARTICLE 51 : Responsabilité du Titulaire vis-à-vis des tiers

A l'expiration de la concession par arrivée à terme , en cas de renonciation, ou en cas de
déchéance, le Titulaire devra souscrire une assurance couvrant pendant un délai de dix ans (10)
.les risques résultant de son activité et susceptibles d'apparaître après retour de la dite
Concession à l'AUTORITE CONCEDANTE .

TITRE VII
CLAUSES ECONOMIQUES

ARTICLE 52 : Réserves d'hydrocarbures pour les besoins de l'économie tunisienne

1. Le droit d'achat par priorité d'une part de la production des hydrocarbures liquides extraits
par le Titulaire de ses concessions en Tunisie sera exercé pour couvrir les besoins de la
consommation intérieure tunisienne et ce, conformément aux dispositions du Code des
Hydrocarbures et des dispositions ci-après :

i. L'obligation du Titulaire de fournir une part de la production pour couvrir les besoins de
la consommation intérieure tunisienne sera indépendante de la redevance
proportionnelle à la production prévue à l'article 101 du Code des Hydrocarbures ;

ji. Si le Titulaire produit plusieurs qualités de pétrole brut, le droit d'achat portera sur
chacune de ces qualités, sans pouvoir excéder, sauf accord formel du Titulaire, le
maximum prévu par le Code des Hydrocarbures pour chacune d'elles ;

ji. L'AUTORITE CONCEDANTE pourra désigner l'Entreprise Nationale pour effectuer pour
son compte les achats destinés à couvrir les besoins de la consommation intérieure
tunisienne.

Dans ce cas, les modalités de paiement des dits achats seront établies entre l'Entreprise
Nationale et le Titulaire et agréées par l'AUTORITE CONCEDANTE.

.
2. Les dispositions du paragraphe 5 de l'article 13 du présent cahier des charges sont
applicables en ce qui concerne la part de production réservée pour couvrir les besoins de la
consommation intérieure Tunisienne.

3. La livraison pourra être effectuée au choix du Titulaire, sous forme de produits finis. Dans le
cas de livraison en produits finis obtenus par raffinage effectué en Tunisie, la livraison sera faite
à l'AUTORITE CONCEDANTE à la sortie de la raffinerie.

La qualité et les proportions des produits raffinés à livrer seront déterminées en fonction des
résultats que donneraient les hydrocarbures bruts du Titulaire s'ils étaient traités dans une
raffinerie tunisienne, ou, à défaut, dans une raffinerie du littoral del'Europe.

Les prix seront déterminés par référence à ceux des produits de même nature qui seraient
importés en Tunisie dans des conditions normales, réduits d'un montant calculé de manière à
correspondre à une réduction de dix pour cent (10%) de la valeur du pétrole brut à partir
duquel ils auront été raffinés, valeur calculée conformément aux dispositions du Code des
Hydrocarbures.

Toutefois, cette réduction ne s'appliquera pas pour ceux de ces produits qui sont destinés à
l'exportation. L'AUTORITE CONCEDANTE s'engage à donner toutes facilités afin de permettre au
Titulaire de créer une raffinerie dont les produits seront destinés à l'exportation et/ou une usine
de liquéfaction de gaz naturel et/ou des usines de pétrochimie traitant les hydrocarbures ou
leurs dérivés.

ARTICLE 53 : Prix de vente des hydrocarbures

Pour les hydrocarbures liquides, le Titulaire sera tenu d'appliquer un prix de vente à l'exportation
qui ne doit pas être inférieur au «prix de vente normal » défini c+après, tout en lui permettant
de trouver un débouché pour la totalité de sa production.

Le « prix de vente normal » d'un hydrocarbure liquide au sens du présent Cahier des Charges
sera celui qui, compte tenu des autres facteurs entrant en ligne de compte tels que les
assurances et le fret, donnera, sur les marchés qui constituent un débouché normal pour la
production tunisienne, un prix comparable à celui des hydrocarbures liquides d'autres
provenances concourant également au ravitaillement normal des mêmes marctés et de qualité

comparables.

Pour les hydrocarbures gazeux, le Titulaire est tenu d'appliquer un prix de vente à l'exportation
qui ne sera pas inférieur au prix de vente normal.

Le prix de vente normal sera celui obtenu par le Titulaire dans ses contrats de vente degaz.

Les cours considérés pour la détermination du prix de vente normal seront les cours
normalement pratiqués dans les transactions commerciales régulières, à l'exclusion des :

+ Ventes directes ou indirectes du vendeur par l'entremise de courtiers à une société affiliée.

+ Echanges, transactions par troc ou impliquant des restrictions, ventes forcées et en
général toutes ventes d'hydrocarbures motivées entièrement ou en partie par des
considérations autres que celles prévalant normalement dans une vente.

+ Ventes résultantes d'accords entre gouvernements ou entre gouvernements et sociétés
étatiques.
TITRE VIII
DISPOSITIONS DIVERSES

ARTICLE 54 : Personnel du titulaire

Le Titulaire est tenu de se soumettre à la législation et à la réglementation en vigueur en Tunisie
en ce qui concerne le travail et la prévoyance sociale.

Le Titulaire sera tenu de s'adresser aux bureaux de placement pour l'embauche de la main
d'œuvre non spécialisée ou de la main-d'œuvre qualifiée susceptible d'être recutée en Tunisie.

Il sera tenu d'admettre les candidatures qualifiées présentées par lesdits bureaux.
ARTICLE 55 : Défense Nationale et Sécurité du Territoire

Le Titulaire sera tenu de se soumettre aux mesures prises par les autorités civiles ou militaires
en matière de Défense Nationale et de Sécurité du Territoire de la République Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre l'application de certaines clauses
du présent Cahier des Charges et de la Convention à laquelle celui-ciest annexé.

Néanmoins, les avantages permanents que confèrent au Titulaire le présent Cahier des Charges
et la Convention à laquelle celui-ci est annexé, subsisteront et ne seront pas modifiés quant au
fond.

Le Titulaire ne pourra exercer d'autres recours en indemnité à l'occasion des décisions visées ci
dessus, que ceux qui seront ouverts par la législation en vigueur à toute entreprise tunisienne
susceptible d'être lésée par une mesure analogue.

ARTICLE 56 : Cas de force majeure

Le Titulaire n'aura pas contrevenu aux obligations résultant du présent Cahier des Charges, s'il
justifie que le manquement aux dites obligations est motivé par un cas de force majeure et ce,
conformément à l’article 62.1 du Code des Hydrocarbures.

Est considéré comme cas de force majeure tout évènement extérieur présentant un caractère à
la fois imprévisible et irrésistible empêchant la partie qui en est affectée d'exécuter tout ou
partie des obligations mises à sa charge par la Convention et le Cahier des Charges tels que:

1. Tous phénomènes naturels ÿY compris les inondations, incendies, tempêtes, explosions,
foudres, glissements de terrain ou tremblements de terre dont l'intensité est inhabituelle
au pays ;

2. Guerre, révolution, révolte, émeute ou blocus ;

3. Grèves à l'exception de celles du personnel du Titulaire ;

: \
4. Restrictions gouvernementales.

Les retards dus à un cas de force majeure n'ouvriront au Titulaire aucun droit à indemnité.
Toutefois, ils pourront lui ouvrir droit à une prolongation d'égale durée de la validité du Permis
ou des Concessions d'Exploitation sur lesquels ces retards se sont produits.

ARTICLE 57 : Communication de documents pour contrôle

Le Titulaire aura l'obligation de mettre à la disposition de l'AUTORITE CONCEDANTE tous
documents utiles pour la mise en oeuvre du contrôle par l'Etat, des obligations souscrites par le
Titulaire dans le présent Cahier des Charges et dans la Convention à laquelle il est annexé.
ARTICLE 58 : Copies des documents

Le Titulaire devra remettre au Ministère chargé des Hydrocarbures un (1) mois au plus tard
après la signature de la Convention, cinquante (50) copies de ladite Convention, du Cahier des
.Charges et des pièces y annexées telles qu'enregistrées.

Il en sera de même pour tous les avenants et actes additionnels qui interviendraient
ultérieurement et se rattachant à la présente Convention et au présent Cahier des Charges. Ÿ

Féfhi MERDASSI

Fa

Ministre de l'Industrie et de l'Energie

Pour l'ENTREPRISE TUNISIENNE
D'ACTIVITES PETR RES

39
PROCEDURE DES CHANGES

: AU
PROCEDURE CONCERNANT LE CONTROLE DES CHANGES
APPLICABLE AU PERMIS NORD DES CHOTTS

Les opérations de change relatives aux activités de recherche et d'exploitation d'hydrocarbures
de toute société devenant partie à la Convention ci-après dénommée "LA SOCIETE " seront
régies par la réglementation des changes , par les dispositions du Code des Hydrocarbures et
par les dispositions suivantes :

A. Sociétés non résidentes :

1. LA SOCIETE est autorisée à payer en devises étrangères, directement sur ses propres
disponibilités se trouvant à l'extérieur de la Tunisie, toutes dépenses de recherche &
d'exploitation sous réserve des dispositions suivantes:

+ LA SOCIETE s'engage à payer intégralement en Dinars les entreprises résidentes en
Tunisie ;

+ Elle pourra payer en devises étrangères, les entreprises étrangères non résidentes en
Tunisie, spécialisées dans la recherche et l'exploitation des hydrocarbures pour les
besoins des contrats conclus dans le cadre de la présente Convention. Dans le cas où ces
entreprises seraient intégralement payées à l'étranger, elles doivent s'engager à rapatrier
en Tunisie les sommes nécessaires à leurs dépenses locales.

2. LA SOCIETE s'engage à transférer en Tunisie durant les phases de recherche et de
développement les devises nécessaires afin de faire face à ses dépenses en Dinars.

3. LA SOCIETE est tenue conformément à l'article 44 du code des assurances promulgué par la
loi N°92-24 du 09 Mars 1992 de souscrire en Tunisie les polices d'assurances relatives à son
activité en Tunisie.

Elle pourra librement encaisser, disposer et réexporter en devises étrangères sa quotepart des
paiements de compagnies d'assurance obtenues en compensation de sinistres sous les
conditions suivantes :

+ Si les installations endommagées sont réparées ou remplacées, les montants dépensés à
ce titre seront remboursés en devises étrangères et/ou en Dinars Tunisiens,
conformément aux dépenses réellement engagées.

+ Si les installations endommagées n'ont été ni réparées, ni remplacées, les
remboursements s'effectueront dans les mêmes monnaies que celles des investissements
initiaux et dans les mêmes proportions.

+ Les indemnités d'assurances reçues en compensation de paiements ou d'investissements

réalisés en Dinars Tunisiens seront effectuées en Dinars Tunisiens. Le produit de ces
indemnités pourra être affecté pour la couverture des dépenses læœales.

A
4. En ce qui concerne le salaire payé aux personnes de nationalité étrangère qui sont employées
par le Titulaire en Tunisie, une partie raisonnable de ce salaire sera payée en Dinars en Tunisie
et le solde, auquel s'ajouteront les charges pour avantages sociaux, qui sont payables par ces
personnes dans le pays où elles ont leur domicile, pourra être payé hors de la Tunisie en devises
étrangères.

Les personnes de nationalité étrangère employées par des contractants et sous-contractants du
Titulaire pour une période n'excédant pas six (6) mois, pourront être payées hors de Tunisie en
devises étrangères dans le cas où leurs frais de séjour en Tunisie sont pris en charge par leur
employeur.

Après cette période de six (6) mois, elles bénéficieront du même traitement que celui accordé
aux employés du Titulaire en vertu du paragraphe précédent.

Il reste entendu que tous les employés étrangers du Titulaire et de ses contractants et sous
contractants qui sont employés en Tunisie seront soumis à l'imposition sur le revenu en Tunisie
- conformément à la législation en vigueur.

5. Le Titulaire ne pourra recourir à aucune forme de financement provenant des banques
résidentes en Tunisie, sauf pour les cas de découverts de courte durée dus à des retards dans
les opérations de conversion en Dinars des devises disponibles en Tunisie.

6. La Société demandera en premier lieu le transfert des soldes créditeurs en Dinars. Si le
transfert n'est pas effectué dans le mois qui suit la demande, à la suite d'un avis motivé
contraire de la Banque Centrale de Tunisie concernant telle ou telle partie du solde créditeur en
Dinars de la Société, seul le montant contesté ne pourra faire l'objet de transfert ou de retenues
sur les rapatriements subséquents. Le montant contesté sera alors soumis dans le mois qui suit
l'avis motivé de la Banque Centrale de Tunisie, à une commission de conciliation composée de
trois (3) membres, le premier représentant la Banque Centrale de Tunisie, le second
représentant la Société et le troisième nommé par ks deux Parties et qui devra être d'une
nationalité différente de celle des deux Parties.

L'avis de la commission liera les parties et devra être formulé dans les quatre (4) mois qui
suivent l'avis motivé de la Banque Centrale de Tunisie.

Ces dispositions seront valables pendant toute la durée de la présente convention et de tous les
avenants et actes additionnels qui interviendraient ultérieurement.

B. Sociétés résidentes :

Toute société résidente partie ou qui deviendrait partie à la présente Convention et ses annexes,
s'engage à respecter la réglementation tunisienne de change telle qu'aménagée par les
dispositions suivantes :

+ La société est autorisée à se faire ouvrir par les intermédiaires agréés des comptes

professionnels en devises. Ces comptes seront alimentés jusqu'à 100 % de ses recettes
en devises et fonctionneront conformément à la réglementation de change en vigueur ;

42

La société peut effectuer librement tous transferts afférents à des règlements de ses
dépenses courantes engagées en devises pour son approvisionnement en biens et
services dans le cadre de ses activités de recherche et d'exploitation, ainsi que pour la
distribution de dividendes revenant à ses associés non résidents, en domiciliant auprès
d'un ou plusieurs intermédiaires agréés toutes ses opérations en la matière.
L'intermédiaire agréé est tenu à ce titre d'adresser à la Banque Centrale une fiche
d'information appuyée des justificatifs appropriés lors de chaque transfert effectué.

La société peut acheter librement en dinars tunisiens auprès des agences de voyages
installées en Tunisie sur présentation des justificatifs appropriés, les billets prépaid au
profit du personnel non résident détaché ou en mission en Tunisie à titre d'assistance
technique étrangère dans le cadre de l'exécution de la présente Convention.

Le règlement des importations pourrait s'effectuer, lorsqu'il est exigé avant l’arrivée de
la marchandise en Tunisie sur présentation à l'intermédiaire agréé d'une facture
proforma. Une facture définitive visée par les services de la douane doit être fournie à
l'intermédiaire agréé pour l'apurement du dossier.

Les contractuels non résidents peuvent transférer librement le montant des économies
qu'ils pourraient faire sur leurs salaires en domiciliant leurs contrats de travail auprès

d'un seul intermédiaire agréé qui est tenu à ce titre d'adresser à la Banque Centrale de
Tunisie une fiche d'information appuyée des justificatifs appropriés lors de chaque

transfert effectué.

43
COORDONNEES DES SOMMETS

DU PERMIS
ET EXTRAIT DE CARTE

#}
PERMIS DE RECHERCHE NORD DES CHOTTS
ETAP
COORDONNEES GEOGRAPHIQUES ET NUMEROS DES REPERES
DES SOMMETS DES PERIMETRES ELEMENTAIRES
(Superficie : 4868 km? soit : 1217 P.E.)

Sommets Coordonnées
Intersection du parallèle 566 avec la frontière Tuniso-Algérienne
188
188
204
204
182
182
Intersection du parallèle 492 avec la frontière Tuniso-Algérienne
Intersection du parallèle 566 avec la frontière Tuniso-Algérienne

œ 1 QU PR & D =

=
S

566
594
594
494
494
492

de
je!

LÉ
\

"NORD DES CHOTTS"

S = 4868 km° soit 1217 PE
: 10 20
ns |

Echelle : 0

ETAP
PERMIS DE RECHERCHE

IEEE

